Case: 21-50892     Document: 00516246850         Page: 1     Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  March 21, 2022
                                  No. 21-50892                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Ramon Mercado-Bravo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:21-CR-62-1


    Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Ramon Mercado-Bravo pleaded guilty to one count of being
   found unlawfully in the United States after previous removal in violation of 8
   U.S.C. § 1326(a) and (b)(2).       He was sentenced to 15 months of
   imprisonment to be followed by three years of supervised release. On appeal,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50892      Document: 00516246850          Page: 2   Date Filed: 03/21/2022




                                    No. 21-50892


   Mercado-Bravo contends that the 17 “standard” conditions of supervision
   set forth in the written judgment are discretionary and conflict with the
   district court’s oral pronouncement of his sentence. The Government
   concedes that standard conditions 1 through 16 create an impermissible
   conflict.
          Here, the portion of standard condition 17 appearing in the written
   judgment, requiring that Mercado-Bravo “not illegally re-enter the United
   States,” was required by 18 U.S.C. § 3583(d) and, therefore, did not require
   oral pronouncement. See § 3583(d); United States v. Vasquez-Puente, 922
   F.3d 700, 705-06 (5th Cir. 2019).         The remainder of the 17 standard
   conditions of supervision that Mercado-Bravo challenges are not mandatory
   under § 3583(d). Therefore, the district court was required to pronounce
   each of them. United States v. Diggles, 957 F.3d 551, 559 (5th Cir.) (en banc),
   cert. denied, 141 S. Ct. 825 (2020).        Because Mercado-Bravo had no
   opportunity to object, our review is for abuse of discretion. See United States
   v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020); see also United States v. Garcia,
   983 F.3d 820, 823 (5th Cir. 2020).
          “If the in-court pronouncement differs from the judgment that later
   issues, what the judge said at sentencing controls.” Diggles, 957 F.3d at 557.
   “The key determination is whether the discrepancy between the oral
   pronouncement and the written judgment is a conflict or merely an ambiguity
   that can be resolved by reviewing the rest of the record.” United States v.
   Mireles, 471 F.3d 551, 558 (5th Cir. 2006). A conflict arises when the written
   judgment imposes more burdensome conditions or broadens the restrictions
   or requirements of the orally pronounced conditions. See id.; United States v.
   Bigelow, 462 F.3d 378, 383 (5th Cir. 2006). Here, the imposition of standard
   conditions 1 through 16 and the portion of standard condition 17 requiring
   that Mercado-Bravo “immediately report in person to the nearest U.S.
   Probation Office” if he is not deported or he lawfully reenters the United



                                         2
Case: 21-50892      Document: 00516246850         Page: 3   Date Filed: 03/21/2022




                                   No. 21-50892


   States is more burdensome than the judgment would have been without
   them.
           Accordingly, the judgment of the district court is VACATED in part,
   and the matter is REMANDED to the district court for the limited purpose
   of conforming the written judgment with the oral pronouncement of
   sentence.   In all other respects, the judgment of the district court is
   AFFIRMED.




                                        3